Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Specification
The abstract of the disclosure is objected to because the length exceeds 150 words. The abstract should make the best attempt at concisely describing the claimed invention within 50-150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 31, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the comparative statement “the analog-to-digital conversion performed by the second ADC consumes less than five percent of power than the analog-to- digital conversion performed by the first ADC” is inherently ambiguous. Specifically, the grammatical error of the statement precludes decision between a reading whereby the second ADC conversion consumes less than five percent of the power of the first ADC conversion, or one where the second conversion consumes at least five percent less power than the second conversion. In light of the specification in paragraph 0029 (“In an exemplary implementation, in each conversion the second ADC consumes less than 20 percent, particularly less than five percent and more particularly less than one percent of the power consumed by the first ADC”), Examiner follows the first aforementioned reading. 
Regarding Claim 31, the language of “its output” on line 4 is inherently ambiguous. Specifically, the subject of said output could be the output of the operational amplifier, or else could be the output of first ADC overall, or could be the output corresponding to the “analog input signal” of line 3. In light of the specification at paragraph 0073 lines 7-8 “[a]t the output of the first comparator 12 a single-ended digital bitstream signal Sb is provided as a function of the internal analog signal Sint. The bitstream signal Sb is fed back to the operational amplifier 11 and is also provided to an input of the filter component 13”, examiner follows the first aforementioned reading.
Claim 32, which depends on claim 31, inherits its deficiencies and is likewise rejected.
Regarding Claim 33, the language “delta temperature signal comprising the delta temperature value and a threshold signal comprising an upper and a lower threshold value” is ambiguous between the readings whereby the “delta temperature signal comprising (the delta temperature value and a threshold signal comprising [an upper and a lower threshold value])” or “delta temperature signal comprising (the delta temperature value) and a threshold signal comprising (an upper and a lower threshold value)”. In light Figure 2 and the depiction of delta temperature Sd the examiner follows the second aforementioned reading.  
Correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurrell et al (US 7944386 B2; “Hurrell”) in view of Lacanette (“USING ANALOG TEMPERATURE SENSORS WITH ADCS”; “Lacanette”)
Regarding Claim 19, Hurrell teaches a method for sensing, the method comprising:
performing an analog-to-digital conversion of the analog signal (input signal V.sub.in, no element numbered; Fig 1) using a first analog-to- digital converter (Fig 1; analog to digital convertor 1; contains approximation convertor 2; page 9 column 4 lines 31-32; “[t]he analog to digital converter 1 of FIG. 1 comprises a successive approximation converter 2 which receives an input signal V.sub.in and performs a first conversion”); 
performing an analog-to-digital conversion of the analog signal using a second ADC (ADC 30) (page 10 column 5 lines 13-14; “is passed to a sigma-delta converter 30 which works to form a second conversion result”);
regularly providing the analog signal comprising successive values (page 8 column 1 lines 49-51; “an analog to digital converter adapted to perform a first, more significant, part of a conversion as a Successive approximation conversion”), performing the analog-to-digital conversion of the analog signal using the second ADC thereby providing the second digital signal and calculating a digital delta value according to a difference between the successive digital value and the digital reference value (page 9 column 4 lines 22-29; “[t]he SAR converter can be exploited to convert the more significant bits in the analog to digital conversion and a residue representing a difference between the analog value being converted and a `converted` value obtained in the successive approximation routine process is then passed to a sigma-delta converter such that the residue can also be converted. These results can then be combined to yield a final answer.”); and repeating providing the analog signal, performing the analog-to-digital conversion and calculating the digital delta value as long as the digital delta value lies within a predefined range (page 8 column 1 line 67; “The resulting voltage can be compared with a reference so as to determine whether the bit weight under investigation should be kept or rejected. Once a bit trial has been performed, the converter moves on to the next bit which has half the significance of the preceding bit and the next capacitor (whose capacitance is half of the preceding capacitor) is connected to the reference”).
Hurrell does not teach that the method is specific to temperature signals though, and is generally unspecific about the kind of values represented by its signals outside of the implied signal frequency and succession, which does not preclude the signal as a temperature signal that falls well within the intended use of an ADC. However, Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the ADC of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a method for sensing temperature that utilizes ADCs. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
Regarding Claim 20, Hurrell and Lacanette teach the method according to claim 19, wherein the analog-to-digital conversion performed by the second ADC (sigma delta convertor 30) consumes less power than the analog-to-digital conversion performed by the first ADC (analog to digital convertor 1) (page 10 column 5 lines 13-16; “passed to a sigma-delta converter 30 which works to form a second conversion result which is indicative of the least significant part in an overall conversion result provided by the analog to digital converter 1.”).
Regarding Claim 21, Hurrell and Lacanette teaches method according to claim 19, wherein the analog-to-digital conversion performed by the second ADC (30) consumes less than five percent of power than the analog-to- digital conversion performed by the first ADC (1). Hurrell discloses on page 10 column 6 lines 2-3 that the invention preserves “the relative weights of the bit trials, i.e. MSB=2^10 LSB” for the most significant bit (MSB) and least significant bit (LSB) corresponding to the first and second ADC conversions respectively. Though Hurrell does not specify the amount of power consumption, the correlation and an understanding of comparative significance of conversions (page 8 column 1 lines 29-53; “analog to digital converter adapted to perform a first, more significant, part of a conversion as a Successive approximation conversion, a pipeline conversion or a flash conversion and a second, least significant, part of a conversion as a sigma-delta conversion.”) are well known in the art to indicate the significant difference in power cost of conversion. The applicant does not disclose any novel method by which the purported invention would achieve the difference in power consumption that is not obvious to someone with ordinary skill in the art. Lowering power consumption is an obvious intrinsic benefit. The optimization of five percent of power therefore falls under the result of routine optimization of prior invention, according to: "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). From the disclosed invention of Hurrell it would be reasonable to expect a practitioner with ordinary skill in the art to obtain the obvious desirable result of a second ADC conversion that consumes less than five percent of the power of the first ADC conversion.
Regarding Claim 22, Hurrell teaches method according to claim 19, wherein the second ADC uses an internal analog signal of the analog-to-digital conversion performed by the first ADC, wherein the internal analog signal is provided during the analog-to-digital conversion of the analog signal performed by the first ADC (page 9 column 4 lines 42-44; “[a]n output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted”), and wherein the internal analog signal is provided as a function of an amplification of the analog signal or as a function of an amplification and integration of the analog signal (page 10 column 5 lines 18-20; “[t]he sigma-delta converter 30 comprises a summer 32 which receives the residue at an adding input thereof. An output of the summer 32 is provided to an integrator 34”).
Regarding Claim 23, Hurrell and Lacanette teaches method according to claim 22, wherein the analog signal (input signal V.sub.in; Fig 1) and the internal analog signal (output 14) are both realized as differential signals (page 9 column 4 lines 41-43; “The SAR converter 2 may be considered as comprising a digital to analog converter 10 responsive to a controller 12. An output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted”). 
While the two signals in Hurrell are differently mapped, though not explicitly nonidentical in value, the internal analog signal (output 14) is an internal analog output determined to be specifically realised through DAC conversion to the point that they are obvious to interpret as different signals.
Regarding Claim 24, Hurrell and Lacanette teaches the method according to claim 19. Since the area of the invention of Hurrell is signal reception and processing, it would fall under the umbrella obvious intended use that providing the analog signal comprises sampling an actual value of the analog signal representing the actual value of the data quality being sampled. Hurrell does not teach that this actual value corresponds to the first, the successive or the additional successive value of the temperature of the object. However, Lacanette teaches the use of an ADC with a sensor sampling actual values of temperature (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”). It would be obvious to one with ordinary skill in the art to combine the ADC of Hurrell and the temperature signal conversion of Lacanette before the effective filing date of the application to obtain the obvious result of an ADC method where the analog signal comprises sampling an actual value of the temperature. Doing so would provide the obvious benefit of working the ADC on real results relevant to actual temperature measurements. 
Regarding Claim 25, Hurrell and Lacanette teaches the method according to claim 19. Hurrell teaches the recognition and correction of when the output lies outside of a predefined range (page 11 column 8 lines 18-22; “[t]he sense of the feedback provided by the comparator and the Switched capacitors acts to keep the integrator outputs within a range of values that ensures that the transconductance of the integrator remains acceptably constant”). Hurrell does not specifically teach that when the digital delta temperature value lies outside the predefined range, restarting by performing an analog-to- digital conversion of the analog signal using the first ADC. 
However, as Lacanette teaches the use of an ADC for temperature sensing signals, one with ordinary skill in the art could establish the obvious connection between the integrator output range and a temperature threshold value range that utilizes the signals processed by the invention of Hurrell. While restarting the conversion by use of the first ADC is not specified in Hurrell, the implication of a feedback mechanism that maintains constancy entails an intended use mechanism under which that maintenance may be performed. It would be obvious to one with ordinary skill in the art that such maintenance has a basic embodiment in the restarting of the device. It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the ADC and output feedback system of Hurrell with the temperature measurement and signal processing art of Lacanette to obtain the obvious result of when the digital delta temperature value lies outside the predefined range, restarting by performing an analog-to- digital conversion of the analog signal using the first ADC.
Doing so would achieve the benefit of a low cost and simple reset mechanism that provides its own initial reference value. 
Regarding Claim 26, Hurrell and Lacanette teach the method according to claim 19, wherein the first ADC implements a sigma-delta ADC of first or higher order or a pipeline algorithmic ADC (page 9 column 4 lines 31-36; “The analog to digital converter 1 of FIG. 1 comprises a Successive approximation converter 2 which receives an input signal V, and performs a first conversion which in the context of the overall operation of the analog to digital converter 1 can be regarded as finding the more significant bits of the conversion result”) or a combination thereof. Although the first convertor of Hurrell also comprises a successive approximation convertor, its description falls under the general art of a pipeline algorithmic ADC.
and wherein the second ADC implements a successive approximation ADC (page 10 column 5 lines 29-41; “In use, the sigma-delta converter 30 is clocked, to force the quantiser to make a decision, and this results in a 1 or 0 output from the quantiser at each clock. Multiple clocking of the quantiser generates a bit stream which can be processed by a decimation filler 39 to produce a very precise result Rsd. The Stream of “1” and “O'” is also used to control the DAC 38 to produce a +V or -V output as is known to the person with ordinary skill in the art. This result from the sigma-delta converter can be regarded as a second conversion result Rs which can be combined with the first conversion result to obtain an overall result at a result processor 40. The results from the sigma delta converter might simply be summed with the SAR result to obtain a final result”) or a cyclic ADC or a combination thereof.
Moreover in the alternative, in one embodiment of the invention of Hurrell, the first ADC is a SAR ADC (2) and the second ADC is a sigma-delta ADC (30). Though this is a nominal inversion from the invention claimed in the application, the ADC elements of independent claim 19 and dependent claim 26 can be mapped in reverse since they do not stipulate any chronological aspect to the conversions and convertors. The result would be an embodiment that most obviously resembles the exact claimed structure of Claim 26 where the first ADC is a sigma-delta ADC (30) and the second ADC is a SAR (2). 
Regarding Claim 27, Hurrell teaches the circuit comprising: 
a first analog-to-digital converter (ADC) (Fig 1; analog to digital convertor 1; contains approximation convertor 2; page 9 column 4 lines 31-32; “[t]he analog to digital converter 1 of FIG. 1 comprises a successive approximation converter 2 which receives an input signal V.sub.in and performs a first conversion”) having an input configured to receive an analog signal (input signal V.sub.in, no element numbered; Fig 1) and an output configured to provide a first digital signal as a function of an analog-to-digital conversion of the analog signal (page 10 column 5 lines 13-14; “is passed to a sigma-delta converter 30 which works to form a second conversion result”); 
a second ADC (ADC 30) having an input coupled to the first ADC (page 10 column 5 lines 13-14; “is passed to a sigma-delta converter 30 which works to form a second conversion result”); 
the second ADC having an output configured to provide a second digital signal as a function of an analog-to-digital conversion of the analog signal (page 8 column 1 lines 49-51; “an analog to digital converter adapted to perform a first, more significant, part of a conversion as a Successive approximation conversion”); 
and a calculating unit coupled to the output of the second ADC, wherein the calculating unit is configured to provide a digital delta temperature value according to a difference between the successive digital temperature value and the digital reference temperature value (page 10 column 5 lines 43-38; “a Switched capacitor architecture within the SAR converter 2 is a preferred implementation. This is because the same Switched capacitor array, an example of which is shown in FIG.2, can be used as a DAC, as a sampling and hold device, and as a difference calculator to find the difference between V.sub.in and V.sub.sar”) , wherein the circuit is configured to operate in either a first mode or a second mode of operation depending on the digital delta value (page 13 column 11 lines 62-65, column 12 lines 2-5; “[a]n analog to digital converter as claimed in claim 1, in which the converter switches from performing the successive approximation search to performing a sigma-delta conversion after at least one of the following conditions has occurred: …the magnitude of a signal at an output node of a [s]witched capacitor array used for sampling an input signal and for performing bit trials in the Successive approximation search is below a change over threshold”; page 12 column 10 lines 24-27 ;“[t]he current from the current source 172, and the splitting of the current as imposed by transistors 178 and 180 can be steered in response to a control signal “steer” provided by the quantiser 36”). The resultant current splitting of Hurrell controls the mode of operation (page 12 column 10 lines 37-57; “. When steer is “1” the majority of the current is directed to node 198 and when steer is “0” the majority of the current is directed to node 200….During SAR mode the current source 172 is switched off or the reference removed—so that the DAC 170 has no influ ence on the SAR result…During the sigma-delta mode of operation the current source 172 and reference are on.”). The “steer” control signal of Hurrell is the result of the difference calculation that provides the digital delta value (page 10 column 5 lines 10-21; “It can be seen that, with the SAR conversion completed the amplifier 18 forms a difference G(V-V) where G is the gain of the amplifier (it can be unity) and this value, which is known as a residue, is passed to a sigma-delta converter 30 which works to form a second conversion result which is indicative of the least significant part in an overall conversion result provided by the analog to digital converter 1. The sigma-delta converter 30 comprises a summer 32 which receives the residue at an adding input thereof. An output of the summer 32 is provided to an integrator 34 who's output is provided to an input of in this example, a 1-bit quantiser 36.”). 
and wherein the second mode of operation is configured to consume less power than the first mode of operation (page 8 column 1 lines 48-52; “[a]ccording to a first aspect of the present invention there is provided an analog to digital converter adapted to perform a first, more significant, part of a conversion as a Successive approximation conversion, a pipeline conversion or a flash conversion and a second, least significant, part of a conversion as a sigma-delta conversion.”)
Hurrell does not teach that the circuit is specific to temperature signals and temperature measurement, and is generally unspecific about the kind of values represented by its signals outside of the implied signal frequency and succession, which does not preclude the signal as a temperature signal that falls well within the intended use of an ADC. Specifically, Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the ADC of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a circuit for sensing temperature that utilizes ADCs. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
Regarding Claim 28, Hurrell and Lacanette teach the circuit according to claim 27, wherein the second ADC is configured to use an internal analog signal of the analog-to-digital conversion performed by the first ADC, wherein the internal analog signal is provided during the analog-to-digital conversion of the analog signal performed by the first ADC (page 9 column 4 lines 42-43; “An output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted”)., and wherein the internal analog signal is provided as a function of an amplification of the analog signal (page 9 column 4 lines 42-44; “[a]n output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted”) or as a function of an amplification and integration of the analog signal (page 10 column 5 lines 18-20; “[t]he sigma-delta converter 30 comprises a summer 32 which receives the residue at an adding input thereof. An output of the summer 32 is provided to an integrator 34”).
Regarding Claim 29, Hurrell and Lacanette teach the circuit according to claim 27, wherein, in the first mode of operation, the first ADC is activated and the second ADC is switched off (page 12 column 10 lines 43-45; “[d]uring SAR mode the current source 172 is switched off or the reference removed—so that the DAC 170 has no influence on the SAR result”), wherein, in the second mode of operation, the second ADC is activated and the first ADC is switched off except for an operational amplifier of the first ADC (page 12 column 10 lines 53-57; “During the sigma-delta mode of operation the current source 172 and reference are on, but the transistor 152 is held non-conducting Such that the integrator carries the result from one integration performed during one bit trial into the succeeding bit trial”),
and wherein the circuit is configured to operate in the first mode of operation while a first initial value is provided (page 12 column 10 lines 43-47; “During SAR mode the current source 172 is switched off or the reference removed—so that the DAC 170 has no influence on the SAR result. At each bit trial the transistor 152 is briefly made conducting to reset the integrator. Alternatively where resistor 153 has a non-zero value the time constant of the integrator can be reduced by switching resistor 153 into conduction between nodes 198 and 200. In this preferred implementation transistors 134,136, 178 and 180 are formed from matched devices operating a the same current density as each other. During the sigma-delta mode of operation the current source 172 and reference are on, but the transistor 152 is held non-conducting Such that the integrator carries the result from one integration performed during one bit trial into the Suc ceeding bit trial.”), and wherein the circuit is configured to operate in the second mode of operation as long as the digital delta value lies within a predefined range page 11 column 8 lines 18-22; “[t]he sense of the feedback provided by the comparator and the Switched capacitors acts to keep the integrator outputs within a range of values that ensures that the transconductance of the integrator remains acceptably constant”).
Hurrell does not teach that the circuit is specific to temperature signals and temperature measurement, and is generally unspecific about the kind of values represented by its signals outside of the implied signal frequency and succession, which does not preclude the signal as a temperature signal that falls well within the intended use of an ADC. Specifically, Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the ADC of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a circuit for sensing temperature that utilizes ADCs and operates with respect to temperature ranges. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
Regarding Claim 30, Hurrell and Lacanette teach the circuit according to claim 27, wherein the first ADC comprises a sigma-delta ADC of first or higher order or a pipeline algorithmic ADC or a combination thereof (page 9 column 4 lines 31-36; “The analog to digital converter 1 of FIG. 1 comprises a Successive approximation converter 2 which receives an input signal V, and performs a first conversion which in the context of the overall operation of the analog to digital converter 1 can be regarded as finding the more significant bits of the conversion result”) or a combination thereof. Although the first convertor of Hurrell also comprises a successive approximation convertor, its description falls under the general art of a pipeline algorithmic ADC.
 and wherein the second ADC comprises a successive-approximation ADC or a cyclic ADC or a combination thereof (page 10 column 5 lines 29-41; “In use, the sigma-delta converter 30 is clocked, to force the quantiser to make a decision, and this results in a 1 or 0 output from the quantiser at each clock. Multiple clocking of the quantiser generates a bit stream which can be processed by a decimation filler 39 to produce a very precise result Rsd. The Stream of “1” and “O'” is also used to control the DAC 38 to produce a +V or -V output as is known to the person with ordinary skill in the art. This result from the sigma-delta converter can be regarded as a second conversion result Rs which can be combined with the first conversion result to obtain an overall result at a result processor 40. The results from the sigma delta converter might simply be summed with the SAR result to obtain a final result”) or a cyclic ADC or a combination thereof.
Moreover in the alternative, in one embodiment of the invention of Hurrell, the first ADC is a SAR ADC (2) and the second ADC is a sigma-delta ADC (30). Though this is a nominal inversion from the invention claimed in the application, the ADC elements of independent claim 19 and dependent claim 26 can be mapped in reverse since they do not stipulate any chronological aspect to the conversions and convertors. The result would be an embodiment that most obviously resembles the exact claimed structure of Claim 26 where the first ADC is a sigma-delta ADC (30) and the second ADC is a SAR (2). 
Regarding Claim 31, Hurrell and Lacanette teach the circuit according to claim 27, wherein the first ADC comprises an operational amplifier (differential amplifier 18) with an input configured to receive an analog input signal, the operational amplifier being configured to amplify and/or to integrate the analog input signal thereby providing an internal analog signal at its output (“[a]n output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted, V.sub.in”). It is well known to one with ordinary skill in the art that the common use definitions of an operational and differential amplifier have a large overlap, and there is no distinguishing feature of the amplifier in the claim and specification of the application that precludes description with the element of Hurrell. 
and wherein a first comparator (comparator 82)  is coupled to the output of the operational amplifier (amplifier 18), the first comparator configured to provide a digital bitstream signal as a function of the internal analog signal at its output (page 10 column 6 lines 51-53; “[t]he output of the resettable integrator 80 is then provided to the comparator 82 whose [sic] output is provided to the SAR controller 12.”), the digital bitstream signal representing the first digital signal (V.sub.in to re-settable integrator 80 in Fig 3).
Regarding Claim 32, Hurrell and Lacanette teach the circuit according to claim 31, wherein the input of the second ADC (ADC 30) is configured to receive the internal analog signal (page 9 column 4 lines 42-44; “[a]n output 14 of the digital to analog converter 10 is provided to a first input 16 of a differential amplifier 18. A second input 20 of the amplifier 18 receives the signal that is to be converted”) of the first ADC a second ADC (page 10 column 5 lines 13-14; “is passed to a sigma-delta converter 30 which works to form a second conversion result”),
wherein the second ADC comprises a capacitive switching component having a number of capacitors and a number of switches (embodiments in Fig 2; 4), wherein a second comparator is coupled to the capacitive switching component (page 8 column 2 lines 22-28; “[t]he inventors realised that the integrator and comparator/latch could be reused in a sigma-delta conversion scheme allowing a second conversion to be performed by the same hardware provided for the Successive approximation conversion provided that the integrator is not reset when moving from one trial to the next in the sigma-delta Scheme”), wherein a logic component is coupled to an output of the second comparator and to the capacitive switching component, and wherein the logic component is configured to control the switches in combination with the capacitors during the second mode of operation according to a successive approximation algorithm by using the internal analog signal (page 11 column 8 lines 11-23; “In one embodiment of the invention, each time the comparator (82) output returns a logic high, the driven node of a capacitor (Such as the LSB capacitor) is Switched from one reference Voltage to another reference Voltage so as to change the analog value at the integrator input by a fixed amount with a particular polarity. Conversely, each time the comparator output returns a logic low, a capacitor is Switched to create a change at the integrator input of the opposite polarity. The sense of the feedback provided by the comparator and the Switched capacitors acts to keep the integrator outputs within a range of values that ensures that the transconductance of the integrator remains acceptably constant”).
While the second comparator of Hurrell is understood to be a reuse of the first comparator hardware of Hurrell, the invention of the application does not specify that the second comparator need be specifically distinct. Moreover, since Hurrell teaches a capacitative switching component coupled to the comparator in both ADC mechanisms, it would be obvious to a practitioner having ordinary skill in the art before the effective filing date of the invention to derive an embodiment from the invention of Hurrell where the first comparator hardware is not used but a distinct separate comparator hardware is utilized. 
Regarding Claim 33, Hurrell and Lacanette teach the circuit according to claim 27, further comprising a main comparator (comparator 82) configured to receive a delta signal (Fig 3; V.sub.in and ref to comparator 82), wherein the main comparator is configured to provide a control signal as a function of a comparison of the delta value with the threshold signal (ibid), and wherein the control signal (page 12 column 10 lines 24-27; control signal “steer”; “the current from the current source 172, and the splitting of the current as imposed by transistors 178 and 180 can be steered in response to a control signal “steer” provided by the quantiser 36”) is provided to the first ADC and to the second ADC for respective control thereof in the first and the second modes of operation (page 12 column 10 lines 38-57; “[w]hen steer is “1” the majority of the current is directed to node 198 and when steer is “0” the majority of the current is directed to node 200…. During SAR mode the current source 172 is switched off or the reference removed—so that the DAC 170 has no influ ence on the SAR result…During the sigma-delta mode of operation the current source 172 and reference are on, but the transistor 152 is held non-conducting Such that the integrator carries the result from one integration performed during one bit trial into the Succeeding bit trial.”).
Hurrell does not explicitly specify about the delta temperature signal comprising a threshold signal comprising an upper and a lower threshold value. While Hurrell does not explicitly specify that the switch reliance on the signal of quantiser (36) corresponds to a predefined range of input values, a practitioner having ordinary skill in the art before the effective filing date of the invention would identify the quantiser (36) binary “steer” signal as the output of the G(V-V) differential value passed to it by way of the convertor (30) as a mechanism utilizing a determination of whether that differential lies within a predefined range to control the ADC in use. The use of an upper and lower threshold value for a threshold signal falls generically under a threshold signal and would be obvious to a practitioner having ordinary skill in the art.  
Hurrell does not teach that the digital reference values are temperature values. Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with temperature signals and specifically analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the circuit of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a circuit for sensing temperature that utilizes ADCs. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
Regarding Claim 34, Hurrell and Lacanette teach the circuit according to claim 27, wherein the calculating unit (page 10 column 5 lines 63; switched capacitor array 60; Fig 2.) comprises a memory component configured to store the digital reference value, and a subtraction unit coupled to the output of the memory component and configured to subtract the digital reference value from the successive digital value thereby providing the digital delta value (page 10 column 5 lines 45-48; “the same [s]witched capacitor array, an example of which is shown in FIG.2, can be used as a DAC, as a sampling and hold device, and as a difference calculator to find the difference between V.sub.in and V.sub.sar”). While Hurrell does not specify a memory component and subtraction unit with coupling to the memory component, a practitioner having ordinary skill in the art would find it obvious before the effective filing date of the invention that the calculating unit of Hurrell implies by function the memory component and subtraction unit of Claim 34. 
Hurrell does not teach that the digital reference and successive digital value are temperature values. Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the circuit of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a circuit for sensing temperature that utilizes ADCs. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
Regarding Claim 35, Hurrell and Lacanette teach the circuit according to claim 27, further comprising: 
a first scaling component (switched capacitor array 60) coupled to the output of the first ADC (page 8 column 2 lines 40-44; “[t]he use of segmented arrays is known to the person skilled in the art, and makes the scaling between the largest and Smallest capacitors representing the most significant bit (MSB) and the least significant bit (LSB) much easier to achieve.”; page 10 column 5 lines 62-64; “However by segmenting the Switched capacitor array 60 into a first and second Sub-arrays 62 and 64 respectively separated by a coupling capacitor 66 then each array can be resealed such that C1=1 unit, C2=2 units of capacitance, C3-4 units, C4-8 units, C5=16 units, then C6=1 unit, C7=2 units, C8-4 units and so on”), wherein the first scaling component is configured to provide a first scaled digital signal comprising a scaled digital initial temperature value according to a scaling of the first digital signal comprising the initial digital temperature value (V.sub.in to 60 in Figure 3).
Regarding Claim 38, Hurrell and Lacanette teach the circuit according to claim 27, wherein under certain conditions the second ADC is configured to perform the analog-to- digital conversion of the analog signal, and, when under other conditions, the first ADC is configured to perform the analog-to-digital conversion of the analog signal (page 13 column 11 lines 62-65, column 12 lines 2-5; “[a]n analog to digital converter as claimed in claim 1, in which the converter switches from performing the successive approximation search to performing a sigma-delta conversion after at least one of the following conditions has occurred: …the magnitude of a signal at an output node of a [s]witched capacitor array used for sampling an input signal and for performing bit trials in the Successive approximation search is below a change over threshold.”; page 12 column 10 lines 24-27 ;“[t]he current from the current source 172, and the splitting of the current as imposed by transistors 178 and 180 can be steered in response to a control signal “steer” provided by the quantiser 36”). The resultant current splitting of Hurrell controls the mode of operation (page 12 column 10 lines 37-57; “. When steer is “1” the majority of the current is directed to node 198 and when steer is “0” the majority of the current is directed to node 200….During SAR mode the current source 172 is switched off or the reference removed—so that the DAC 170 has no influ ence on the SAR result…During the sigma-delta mode of operation the current source 172 and reference are on.”). The “steer” control signal of Hurrell is the result of the difference calculation that provides the digital delta value (page 10 column 5 lines 10-21; “It can be seen that, with the SAR conversion completed the amplifier 18 forms a difference G(V-V) where G is the gain of the amplifier (it can be unity) and this value, which is known as a residue, is passed to a sigma-delta converter 30 which works to form a second conversion result which is indicative of the least significant part in an overall conversion result provided by the analog to digital converter 1. The sigma-delta converter 30 comprises a summer 32 which receives the residue at an adding input thereof. An output of the summer 32 is provided to an integrator 34 who's output is provided to an input of in this example, a 1-bit quantiser 36.”). 
While Hurrell does not explicitly specify that the switch reliance on the signal of quantiser 36 corresponds to a predefined range of values, a practitioner having ordinary skill in the art before the effective filing date of the invention would identify the quantiser (36) binary “steer” signal’s processing of the G(V-V) differential value passed to it by way of the convertor (30) as utilizing a determination of whether that differential lies within a predefined range to control the ADC in use. In other words, the specification of Hurrell provides an equivalent description of a circuit which operates either by a first or second ADC depending on whether a differential of the input value lies within a predefined range. 
Hurrell does not teach that the digital reference values are temperature values. Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors that output the analog signals corresponding to the original analog signals of the invention of Hurrell (paragraph 0001; “Analog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the circuit of Hurrell with the usage on temperature signals of Lacanette to obtain the predictable result of a circuit for sensing temperature that utilizes ADCs. Doing so would have the obvious benefit of allowing for a temperature signal to be more readily and programmably manipulated as a digital value. 
7.	Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurrell et al (US 7944386 B2; “Hurrell”) in view of Lacanette (“USING ANALOG TEMPERATURE SENSORS WITH ADCS”; “Lacanette”) further in view of Henderson et al. (US 6637934 B1; “Henderson”)
Regarding Claim 36, Hurrell and Lacanette teach a temperature sensor comprising: 
an analog front end circuit configured to provide an analog signal falls under the generic embodiment of the ADC of Hurrell which receives an analog signal. The inclusion of an initial analog front end- interpreted as a generic term for the signal receiver and circuitry leading to the ADC- in a signal processing invention as that of Hurrell is obvious to a practitioner with ordinary skill in the art and falls under the implied mechanism of the art area of a signal reception and processing circuit involving an ADC. 
and the circuit for sensing according to claim 27 coupled to the analog front end circuit, wherein the analog signal is provided to the input of the circuit (page 9 column 4 lines 31-34; “[t]he analog to digital converter 1 of FIG. 1 comprises a [s]uccessive approximation converter 2 which receives an input signal V.in.”).
Hurrell does not teach that the front end circuit and analog signal are for use in temperature sensing. However, Lacanette discloses that ADC conversion has been well known before the effective filing date of the invention for usage with analog temperature sensors (paragraph 0001; “[a]nalog-output temperature sensors are popular because of their low cost, small size, and low power requirements. In many systems that use analog temperature sensors, the sensor's output is measured with an analog-to-digital converter (ADC)”). These analog front end sensors output the analog signals corresponding to the original analog signals of the invention of Hurrell.
. Neither Hurrell nor Lacanette teaches that the temperature sensor comprises at least two semiconductor components. However, Henderson teaches the use of a semiconductor analog temperature sensor with an ADC (Fig 3; page 9 column 1 lines 21-24; “Temperature sensors are often employed to measure temperatures in a remote system. One type of temperature sensor includes a semiconductor device such as a PN junction.”). Semiconductors are well known in the art of analog temperature sensing. Moreover, Henderson teaches the use of multiple said sensors with the ADC (page 9 column 2 lines 35-37;  “[t]he reduction in the setup time advantageously allows for an increased sampling rate by the ADC, an increased input impedance of the ADC, and a larger capacitance for reducing common mode noise present in the voltage responses from the temperature sensors”). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to combine the ADC of Hurrell with the usage on temperature signals of Lacanette and semiconductor devices of Henderson to obtain the predictable result of an analog front end circuit with multiple semiconductor sensors configured to provide an analog temperature dependent signal. Doing so would have the obvious benefit of a smaller sensor with lower working temperature that is able to provide an analog signal to the ADC. 
Regarding Claim 37, Hurrell, Lacanette and Henderson teach an electrical appliance comprising: the temperature sensor according to claim 36. Since an electrical appliance is a generic term for any device that utilizes an electrical connection that does not involve any additional mechanical specification, such as the electric circuit and sensor system of Hurrell, the use of the temperature sensor of claim 36 in said appliance would fall under obvious intended usage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE SHENGZHE WANG whose telephone number is (571)272-9401. The examiner can normally be reached Mon-Thurs 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Natalie Huls can be reached on (571) 270-5914. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE SHENGZHE WANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863